Citation Nr: 1639632	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-19 966	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran served on active duty in the United States Army from August 1980 to August 1984 and from May 1988 to May 1992, with additional unverified service in the National Guard.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO in Roanoke, Virginia.  The Board remanded the claim in May 2015 to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for appellate review.

The record reflects that the Veteran has submitted a timely notice of disagreement (NOD) with respect to a May 2015 determination, which assigned a 50 percent disability rating for the Veteran service-connected posttraumatic stress disorder (PTSD).  See VA Form 21-0958, dated August 19, 2015.  The Board notes that receipt of the NOD has been acknowledged by the RO in the electronic Veterans Appeals Control and Locator System (VACOLS) and is awaiting issuance of a statement of the case.  Accordingly, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  Since VACOLS and the electronic claims file reflect that the NOD has been recognized and that additional action is pending at the RO with regard to this disability claim, Manlincon is not applicable in this case.  Consequently, the Board will not further address this matter at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Veteran contends that he is unemployable due to his service-connected PTSD. 

A Veteran may be awarded TDIU benefits if he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to the level of education, special training, and previous work experience in making this determination, but not to the Veteran's age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  Service connection is currently in effect for the following disabilities: PTSD (50 percent disabling); gastroesophageal reflux disease with erosive reflux esophagitis and sliding hiatal hernia (30 percent disabling); pseudofolliculitis barbae (30 percent disabling); athlete's feet (0 percent disabling), and Osgood Schlatter disease of the left knee (0 percent disabling).  The combined rating for the service-connected disabilities is 80 percent.  Thus, the Veteran meets the minimum percentage requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a).  

For TDIU claims, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the Veteran's service connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  While the June 2015 VA examination report of record provides some information with regard to the Veteran's service-connected PTSD, it does not yield an explicit opinion as to whether his unemployment is attributable solely to it.  Also the Veteran's other service-connected disabilities may also affect his employability to some degree, but have not all been evaluated during the course of this appeal.  Therefore, the Board must remand this aspect of the Veteran's appeal for a VA examination in which an examiner addresses the effect of all of the Veteran's service-connected disabilities and makes a determination as to whether they preclude him from engaging in substantially gainful employment.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all clinical records, both VA and non-VA, pertaining to treatment of the Veteran that are not already in the claims file.  

2.  Refer the Veteran for an appropriate VA examination.  Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies are to be performed.

The examiner should provide an opinion as to the impact of the Veteran's service-connected disabilities on his employability, taking into consideration his level of education as well as any special training and previous work experience.  The examiner's opinion must not include any consideration of the Veteran's age or the impact of any nonservice-connected disabilities.

3.  Then, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplement statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

